DET---AILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.
Status
This Office Action is responsive to claims filed for 15/849488 on 10/21/2020.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of AIA .
Response to Amendments
   The amendment filed on 10/21/2020 has been entered. Claim 19 is amended. Claims 14-16 are withdrawn from consideration. Applicant has amended Claim 19 to overcome the 112b rejection. 
Response to Arguments
 Applicant has argued that the prior art of record does not teach  “obtaining one or more final outputs from the set of trained  machine learning models based on information related to division  points in the image where graphic elements are connected, the  graphics elements representing one or more characters of the one or  more words in the one or more sentences;” 
Examiner respectfully disagrees. Examiner has reviewed the specification for clarification on “graphical elements are connected” and did not find an explicit definition. Under broadest reasonable interpretation, a graphical element being connected can refer to the relationship between letters, between letter to a word, and between letters and words to a sentence.  Examiner has reviewed the prior art of record and has found that the Linderman reference does teach the limitation. The limitation require that information based on the division point in the image where the graphic elements are connected be used to help determine a final output. Linderman discloses that each character that is labeled based on its position in the word, position in the sentence and the index of the sentence. Therefore information based on the division point (ie location the character is in a word) is included. Examiner has mapped the limitations below. Please see the rejection for further information. Applicant has also argued that the dependent claims are allowable 
   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linderman (US 20130188863).

Regarding Claim 1, which is representative of Claims 17 and 20 and are similarly rejected, Linderman teaches: A method  (abstract), comprising:
obtaining an image of text, wherein the text in the image includes one or more words in one or more sentences  (Linderman discloses that a neural network models performs character recognition from input image, abstract, ¶[0009] and that a word confabulation and sentence confabulation process is performed on the document, Fig. 1) 
providing the image of the text as first input to a set of trained machine learning models (Linderman discloses that the neural network layer performs the character recognition and it send the potential candidates to the word level confabulation, ¶ [0022]);
obtaining one or more final outputs from the set of trained machine learning models  (Linderman discloses that the word confabulation process forms possible words candidates and based on those letter candidates and sends this information to the sentence confabulation layer, ¶[0022]) based on information related to division points in the image where graphic elements are connected, the graphics elements representing one or more characters of the one or more words in the one or more sentences;  (Linderman discloses that the document image is processed into separate blocks of smaller images that contain only one character. The output of the image processing function is a set of character images labeled by a triplet (i,j,k) where K is the position of the character in a word, j is the position of this word in a sentence, and I is the index of the sentence that the character belongs to, ¶ [0023]. He further disclosed that the output of the image processing function is the input of the neural network model based character recognition process, ¶ [0024]); 
and extracting, from the one or more final outputs, one or more predicted sentences from the text in the image, wherein each of the one or more predicted sentences includes a probable sequence of words  (Linderman discloses a confabulation sentence level prediction model ¶[0033-0034], the sentence level confabulation model takes the input from the world level confabulation process and uses a similar process stated in ¶0030-0032]. The word/sentence level confabulation model is shown in Fig. 4.)

Regarding Claim 19,  Linderman teaches:  The computer-readable medium of claim 17, wherein the set of trained machine learning models comprise a combination of one or more convolutional neural network, one or more recurrent neural network, and one or more fully connected neural network trained to extract information related to the graphic elements and information related to the division points  (Linderman discloses that the system uses neural network models for pattern recognition from raw input signal, ¶ [0009] and further discloses  the neural network model performs the character recognition from input image and produces one or more candidates for each character in the text image input and that the neural network performs the character recognition and it sends the potential letter candidates to the word level confabulation¶ [0014, 0022, 0024] and Figs. 1 and 2)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linderman as applied to claims 1, 17, and 20 above, and further in view of  Natarajan (US 20100310172).

Regarding Claim 12, Linderman teaches: The method of claim 1, Linderman does not explicitly teach: wherein at least one word comprises at least two characters that are merged 
However in the same field of endeavor of image analysis and OCR, Nararajan teaches: wherein at least one word comprises at least two characters that are merged 
(Natarajan discloses a regimentation model that deals with merged letters, ¶ [0052] and Fig. 3 Element 115) .
Therefore, it would have obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Linderman’s OCR system with Natarajan’s use of a resegmenter of merged letters. The motivation for combining being that resegmentor can provided multiple segmentations that can increase the overall score of the letter for classification, Natarajan ¶ [0060]

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linderman as applied to claims 1, 17, and 20 above, and further in view of  Wang (US 20170098140).

Regarding Claim 13, Linderman teaches: The method of claim 1, Linderman does not explicitly teach: wherein the set of machine learning models are trained with a training set comprising positive examples that include first texts, and negative examples that include second texts and error distribution, the second texts including alterations that simulate recognition errors 
However in the same field of endeavor of image analysis and OCR, Wang teaches:
wherein the set of machine learning models are trained with a training set comprising positive examples that include first texts, and negative examples that include second texts and error distribution, the second texts including alterations that simulate recognition errors of at least one of a character, a sequence of characters, or a sequence of words based on the error distribution  (Wang discloses a positive and negative machine learning modules, and that they are configured to process the anchor image. The positive and negative model have random perturbations and the negative image is a different font type than the anchor images, ¶[0075-0076]. Wang further disclose that the training images may take a variety of forms such as a synthetic or real image, ¶ [0074] and that the training image and font collection  may be generated as synthetic images using font and that the training set generation modules may add perturbation, ¶ [0053]) .
Allowable Subject Matter
Claims 2 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-11 include the above-described allowable subject matter for being dependent on  Claim(s) 2 and 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENATOALLAH M YOUSSEF whose telephone number is (571)270-3684.  The examiner can normally be reached on 8-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Menatoallah Youssef/Primary Examiner, Art Unit 2663